ORDER

PER CURIAM.
PepsiAmericas (“Employer”) appeals a decision by the Labor and Industrial Relations Commission (“Commission”) awarding James Jackson (“Claimant”) permanent partial disability and medical expenses.
Employer claims two points on appeal. First, Employer claims that the Commission erred in failing to rule that application of Section 287.120.71 resulted in forfeiture of Claimant’s benefits. Secondly, Employer claims as error, the Commission’s analysis of the case at bar under the Riggen factors, which uses a case by case analysis, as opposed to a straight analysis under Section 287.120.7.
We have reviewed the briefs of the parties and the record on appeal and find the *496claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to R.S.Mo.2000 unless otherwise indicated